DETAILED ACTION

In the reply filed 6/1/2022, claims 1, 8, and 9 are amended. Claims 1-10 are currently pending, with claims 6-7, 9-10 withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “the all wheel drive clutch is arranged longitudinally between the differential and the position where the electrical motor connects with the pinion”. The longitudinal arrangement of claimed elements is not described in the original disclosure, and the word “longitudinal” is not found in the disclosure, as originally filed. Accordingly, the claim, as amended, is understood to include to new matter.  Due to this lack of disclosure, the recitation is also found to render indefiniteness, discussed in greater detail, below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “the all wheel drive clutch is arranged longitudinally between the differential and the position where the electrical motor connects with the pinion.” The longitudinal arrangement of claimed components is not understood. The metes and bounds of “longitudinally” within the context of the present invention are unknown, and the original disclosure does not provide any insight as to the specific meaning. What is the longitudinal direction? Does longitudinal imply a direction with respect to the vehicle (such as a front/rear direction)? Is longitudinal a direction with reference to the driveshaft? Does longitudinal imply that the claimed drive elements must be coaxial to be longitudinally arranged? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pecnik (US 6,880,664).

Regarding claim 1, Pecnik teaches: a vehicle driveline system for a vehicle, said system comprising a driveshaft (A) with a pinion (B) mounted thereon configured to provide driving torque to a differential (8), and an electrical motor (17, 18) being connected to the driveshaft via a reduction gearing (19); and an all wheel drive clutch (21) being provided on the driveshaft , in that the reduction gearing is arranged between the position of the electric motor and the pinion, and that the all wheel drive clutch is arranged longitudinally between the differential and the position where the electrical motor connects with the driveshaft to selectively disconnect the electric motor from the differential. Relevant elements are best shown in Fig. 1 and the annotated partial view of Fig. 1, below.

    PNG
    media_image1.png
    724
    730
    media_image1.png
    Greyscale
 
Regarding claim 2, Pecnik further teaches: wherein said electrical motor is arranged coaxially on said driveshaft. See Fig. 1. 

Regarding claim 3, Pecnik further teaches: wherein said reduction gearing comprises a planetary gear set. See Fig. 1.

Regarding claim 4, Pecnik further teaches: wherein the electrical motor drives a sun wheel of said planetary gearing, and wherein the driveshaft is connected to a planet carrier of said planetary gearing. See Fig. 1.

Regarding claim 8, Pecnik further teaches: a clutch (20) comprising a shifting sleeve being provided on the driveshaft. See Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecnik, as applied above, in further view of Futamura (US 8,473,139).

Regarding claim 5, Pecnik fails to teach: a coupling for selectively connecting the electrical motor to said reduction gearing. Futamura teaches a vehicle driveline system for a vehicle comprising a coupling (7) for selectively connecting the electrical motor to said reduction gearing. See Fig. 1 and column 5 lines 18-28. Selective connection of the motor to the gearing would be performed by the lock-up clutch 73 of the coupling 7. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Pecnik with a coupling between the motor and reduction gearing, as suggested by Futamura; the motivation being: to facilitate variable adjustment of rotation speed and amount of torque transmitted from the motor to the transmission.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618